DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Shen Wang on 07 March 2022.
The application has been amended as follows: 

BEGIN CLAIMS

1. (Currently Amended) A method comprising: 
transmitting, by a wireless device, a plurality of capability messages for a plurality of bandwidth parts of a cell, the plurality of capability messages indicating that the wireless device supports a first number of channel state information (CSI) processes per bandwidth part of the cell, the plurality of bandwidth parts comprising a first bandwidth part; 
receiving, based on the wireless device supporting the first number of CSI processes per bandwidth part, CSI configuration parameters indicating a second number of CSI processes for the first bandwidth part, wherein the CSI configuration parameters comprise: parameters configuring a semi-persistent report sent on PUCCH, or a semi-persistent report sent on PUSCH, , wherein the first number of CSI processes and the second number of CSI processes are different; and 
transmitting CSI reports for the second number of CSI processes.

11. (Currently Amended) A wireless device comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the wireless device to: 
transmit a plurality of capability messages for a plurality of bandwidth parts of a cell, the plurality of capability messages indicating that the wireless device supports a first number of channel state information (CSI) processes per bandwidth part of the cell, the plurality of bandwidth parts comprising a first bandwidth part; 
receive, based on the wireless device supporting the first number of CSI processes per bandwidth part, CSI configuration parameters indicating a second number of CSI processes for a first bandwidth part, wherein the CSI configuration parameters comprise: parameters configuring a semi-persistent report sent on PUCCH, or a semi-persistent report sent on PUSCH, parameters indicating in which serving cell CSI resource configuration indicated are to be found, and parameters indicating a plurality of CSI reference signal resources, wherein the first number of CSI processes and the second number of CSI processes are different; and 
transmit CSI reports for the second number of CSI processes.


a base station; and 
a wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: 
transmit, to the base station, a plurality of capability messages for a plurality of bandwidth parts of a cell, the plurality of capability messages indicating that the wireless device supports a first number of channel state information (CSI) processes per bandwidth part of the cell, the plurality of bandwidth parts comprising a first bandwidth part; 
receive, based on the wireless device supporting the first number of CSI processes per bandwidth part, CSI configuration parameters indicating a second number of CSI processes for the first bandwidth part, wherein the CSI configuration parameters comprise: parameters configuring a semi-persistent report sent on PUCCH, or a semi-persistent report sent on PUSCH, parameters indicating in which serving cell CSI resource configuration indicated are to be found, and parameters indicating a plurality of CSI reference signal resources, wherein the first number of CSI processes and the second number of CSI processes are different; and 
transmit CSI reports for the second number of CSI processes.

END CLAIMS

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ERIC NOWLIN/Examiner, Art Unit 2474